t c memo united_states tax_court connie lucic petitioner and michel j lucic intervenor v commissioner of internal revenue respondent docket no filed date timothy j burke for petitioner michel j lucic pro_se nina p ching for respondent memorandum opinion thornton judge this case is before the court on respondent’s motion for entry of decision background petitioner and intervenor filed a joint tax_return for taxable_year taxes were reported on the joint tax_return but were not paid petitioner submitted to respondent a form_8857 request for innocent spouse relief with respect to her joint liability respondent denied the requested relief petitioner timely petitioned this court seeking relief pursuant to sec_6015 when she filed her petition petitioner resided in norwood massachusetts on date respondent notified intervenor of petitioner’s filing of her petition and of intervenor’s right to intervene on date intervenor filed a timely notice of intervention on date intervenor filed an answer to petitioner’s amended petition praying that the court deny petitioner’s request for relief on date the parties including intervenor were served with the court’s notice setting the case for trial at this court’s boston massachusetts trial session beginning date the notice stated among other things your failure unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure by order dated date there was also set for hearing at the date boston trial session respondent’s continued to appear may result in dismissal of the case and entry of decision against you on date this case was called from the calendar at the boston trial session counsel for respondent and counsel for petitioner appeared and filed a stipulation of settled issues between petitioner and respondent indicating that petitioner was entitled to relief from joint_and_several_liability pursuant to sec_6015 for and that no income taxes or additions to tax were due from petitioner respondent’s counsel reported to the court we are unable to obtain an agreement from the intervenor to sign any sort of decision document intervenor failed to appear at the calendar call and did not communicate with the court beforehand about the scheduled trial on date respondent filed a motion for entry of decision pursuant to the stipulation of settled issues on date intervenor filed objections to respondent’s motion for entry of decision intervenor objected to respondent’s motion for entry of decision on the grounds that he was improperly excluded from pretrial conferences that allegedly occurred between respondent and petitioner that he relied on respondent to fully prosecute this matter against petitioner’ sec_2 continued motion to impose sanctions with respect to respondent’s motions to compel discovery filed date this order did not displace the date notice setting the case for trial request for relief and that respondent and petitioner are perpetrating a fraud on the court intervenor’s objections indicated that respondent had notified him approximately weeks before the scheduled trial session of respondent’s intentions to concede the case but that intervenor had nevertheless decided for financial reasons not to appear for the trial on date respondent filed a response to intervenor’s objections on date petitioner filed a response to intervenor’s objections urging that intervenor’s objections be denied and that respondent’s motion for entry of decision be granted on date this court issued its opinion in 127_tc_7 holding that the court does not have jurisdiction to review the commissioner’s denial of relief under sec_6015 in a case where no deficiency has been asserted our holding in billings was in accord with the appellate courts’ opinions in 446_f3d_785 8th cir affg in part and vacating tcmemo_2004_ and 439_f3d_1009 9th cir revg 118_tc_494 on date this court ordered the parties including intervenor to file responses addressing the court’s jurisdiction over this case in light of the court’s holding in billings v commissioner supra in his response filed date respondent contended that in light of billings v commissioner supra the court lacked jurisdiction over this case petitioner’s response contended that the court possessed the requisite authority to enter the stipulated decision in this case the court received no response from intervenor in the tax relief and health care act of publaw_109_ div c sec_408 120_stat_3061 congress reinstated our jurisdiction to review the commissioner’s determinations under sec_6015 with respect to tax_liability remaining unpaid on or after date by order dated date we ordered the parties including intervenor to file responses addressing the court’s jurisdiction in this case in his response filed date respondent indicated that petitioner’s liability for tax_year remained unpaid as of date so that under the recent amendment to sec_6015 this court has jurisdiction over this case similarly in her response filed date petitioner maintained that this court has jurisdiction over this case the court has received no response from intervenor discussion it is undisputed that petitioner’s liability for tax_year remained unpaid as of date accordingly pursuant to the recent amendment to sec_6015 by the tax relief and health care act of this court has jurisdiction over this case to review the commissioner’s determination under sec_6015 intervenor as the nonelecting spouse had the right to intervene in this proceeding by filing a notice of intervention sec_6015 rule 114_tc_354 by exercising that right intervenor became a party to this case 127_tc_214 an intervenor however is not granted rights or immunities superior to those of the other parties may not enlarge the issues or alter the nature of the proceeding and must abide by the court’s rules id an intervenor who has been properly notified of trial has no immunity from dismissal for failure to appear in court when the case is called for trial id pincite this court may dismiss an intervenor for failure to prosecute id on date this court served on the parties including intervenor a notice setting case for trial at the session of the court commencing in boston massachusetts on date when the case was called from the calendar on date respondent’s and petitioner’s counsels appeared and filed a stipulation of settled issues between petitioner and respondent intervenor however failed to appear did not notify the court in advance that he was unable to appear did not move for a continuance and did not otherwise communicate his intentions to the court in addition intervenor has never responded to the court’s orders of date and date intervenor has offered no cognizable reason for failing to appear for trial instead intervenor contends that he relied on respondent to prosecute this matter against petitioner’s request for relief intervenor’s reliance on respondent in this regard was misplaced respondent was under no obligation to represent intervenor’s interests in prosecuting this case in any event according to intervenor’s own representations respondent’s counsel informed intervenor about weeks before the scheduled trial session that respondent was conceding the case intervenor was on notice then well before the scheduled trial that respondent would not be representing his interests in this matter intervenor has only himself to blame for failing to avail himself of his opportunity to protect his interests as an intervenor in this proceeding by appearing for the scheduled trial although intervenor has the right not to sign a decision document with which he disagrees he does not have immunity from in his objections to respondent’s motion for entry of decision intervenor suggests with little elaboration that traveling to boston for the trial might have been a financial hardship for him intervenor did not move however to change the place of trial or otherwise communicate with the court beforehand about any such financial hardship dismissal for failing to appear at trial and properly prosecute any claims or defenses he may have after he was properly given notice of the trial tipton v commissioner supra pincite intervenor failed to appear at trial and properly prosecute any claims or defenses he may have after he was properly given notice of the trial accordingly on our own motion we shall dismiss intervenor for the sake of completeness however we shall address intervenor’s remaining objections to respondent’s motion for entry of decision intervenor contends that respondent and petitioner had pretrial conferences from which he was improperly excluded petitioner and respondent contend that no pretrial conferences took place rather they contend as a result of petitioner’s responses to respondent’s discovery requests which were also served on intervenor without objection thereto respondent decided to concede that petitioner was entitled to relief from the joint_and_several tax_liability intervenor concedes that respondent informed him weeks before trial of respondent’s decision to settle the case intervenor has failed to allege any specific facts which tend to show that respondent and petitioner engaged in any misconduct by agreeing to the stipulation of settled issues intervenor also contends that respondent and petitioner are perpetrating a fraud on the court by seeking to have this court enter their stipulated decision intervenor has failed to allege however specific facts which would show an intentional plan of deception designed to improperly influence the court in its decision as necessary to show fraud on the court 86_tc_1319 affd 859_f2d_115 9th cir to the contrary when the parties filed the stipulation of settled issues at the calendar call respondent’s counsel expressly advised the court that intervenor was not in agreement intervenor’s allegations do not suggest that respondent and petitioner engaged in any wrongdoing by entering into a stipulation of settled issues or made any misrepresentation to him about the settlement in conclusion intervenor has failed to prosecute this case properly or to comply with this court’s rules and orders he has raised no valid objection to respondent’s motion for entry of decision accordingly we shall dismiss intervenor for lack of prosecution and grant respondent’s motion for entry of decision an appropriate order and decision will be entered
